                          IN THE UNITED STATES DISTRICT COURT

                           FOR THE EASTERN DISTRICT OF TEXAS

                                         LUFKIN DIVISION

KEITH ANDRE WILSON                                 §

VS.                                                §                 CIVIL ACTION NO. 9:18cv130

DIRECTOR, TDCJ-CID                                 §

                 ORDER OVERRULING OBJECTIONS AND ADOPTING
             THE MAGISTRATE JUDGE’S REPORT AND RECOMMENDATION

        Petitioner Keith Andre Wilson, a prisoner confined within the Texas Department of Criminal

Justice, Correctional Institutions Division, proceeding pro se, filed the above-styled petition for writ
of habeas corpus pursuant to 28 U.S.C. § 2254. The court previously referred this matter to the

Honorable Zack Hawthorn, United States Magistrate Judge, at Beaumont, Texas, for consideration

pursuant to 28 U.S.C. § 636 and applicable orders of this court.

        Petitioner has filed a motion seeking a default judgment (doc. no. 15). The Magistrate Judge

has submitted a Report and Recommendation of United States Magistrate Judge concerning this

motion. The Magistrate Judge recommends denying the motion.

        The court has received and considered the Report and Recommendation of United States

Magistrate Judge, along with the record and pleadings. Petitioner filed objections to the Report and

Recommendation.

        The court has conducted a de novo review of petitioner’s objections. After careful

consideration, the court is of the opinion the objections are without merit. Based on an extension

of time granted by the court, the Magistrate Judge correctly concluded that the respondent’s answer

was timely filed.

                                               ORDER

        Accordingly, the objections filed by petitioner to the Report and Recommendation are

OVERRULED. The findings of fact and conclusions of law of the Magistrate Judge are correct and

the report of the Magistrate Judge is ADOPTED as the opinion of the court. Petitioner’s motion for
a default judgment is DENIED.


      So Ordered and Signed
      Dec 18, 2019
